 In the Matter Of CHAS. LENNIG & CO., INC., EMPLOYERandINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL 541, PETITIONERCase .Yo.4-R-24173.-DecidedApril 14, 1947Mr. J. Arvid Jonsson,of Philadelphia, Pa., for the Employer andfor Resinous Products.Mr. Albert J. Persichetti,of Philadelphia, Pa., for the Petitioner.MissMuriel J. Levor,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Phila-delphia, Pennsylvania, on January 7, 1947, before Helen Humphrey,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERChas. Lennig & Co., Inc., is a Pennsylvania corporation with itsprincipal place of business at Philadelphia, Pennsylvania, where itoperates its Bridesburg plant. It is there engaged inthe manu-facture, sale,and distribution of heavy chemicalspecialties.Duringthe year 1945, the Employer purchased raw materials, consisting ofammonia, sulphur, methanol, sodium chloride, and copper, valued inexcess of$500,000, of which approximately 80 percent was shippedto the plant from points outside Pennsylvania.During the sameperiod, the Employer sold manufactured products valued in excessof $1,000,000, of which more than 75 percent was shipped to pointsoutside Pennsylvania.The Employer is a subsidiary of Rohm & Haas Company, whichalso operateschemical plants in its own name.Affiliated with Rohm& Haas CompanyisResinous'Products and Chemical Co., calledResinousProducts, herein.ResinousProducts,a Delawarecorpora-tion with its principal place of business at the Bridesburg plant at73 N. L.R B.. No. 74.389 390DECISIONSOF NATTONALLABOR RELATIONS BOARDPhiladelphia, which it operates jointly with the Employer, is engagedin the manufacture,sale,and distribution of synthetic resins.Duringthe year 1945,ResinousProducts purchased raw material consistingof phenol, formaldehyde, castor oil, rosin, glycerine, butyl-alcohol,and pythalic anhydride, valued in excess of $500,000, of which ap-proximately 70 percent was shipped to the plant from points outsidePennsylvania.The Employer admits and we find that it is engagedin commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Employer and Resinous Products, the subsidiary and affiliate,respectively, of Rohni &HaasCompany, as noted above, jointly oc-cupy a site of about 50 acres, on which are situated many buildingsdevoted to the manufacture of chemicals and chemical specialties,collectively called the Bridesburg plant.A plant manager headstheir joint operations.Under him are two assistant plant managers,one in charge of the Employer's operations, and the other in chargeof the operations of Resinous Products.Maintenance and power-house employees service the entire plant, but are listed solely on theEmployer's pay roll.There are no maintenance and powerhouseemployees on the pay roll of Resinous Products.The Petitionerseeksa unit limited to maintenance and powerhouseemployees on the Employer's pay roll at the Bridesburg plant. TheEmployer, urging that the Employer and Resinous Products to-gether operate the one plant as a single "Company," and that work-ing conditionsof allproduction and maintenance employees aresimilar, contends that production and maintenance employees atthe joint plant, on the pay rolls both of the Employer and of Resin- CHAS. LENNIG & CO., INC.391ous Products, excluding research, salaried, supervisory, office, andplant-protection employees, constitute a single appropriate unit.Approximately 750 production, 200 maintenance, and 35 power-house employees, having uniform working conditions such as, vaca-tions, holidays, bonuses, etc., work in this joint plant.Productionemployees, however, work on a shift basis while maintenance em-ployees work only 1 shift. In addition to their strictly productionwork, production employees perform minor maintenance tasks and,on those rare occasions when some large job is undertaken, theywork side by side with maintenance employees to assist them in theless skilled work.There is, however, little interchange of employeesbetween the production and maintenance departments.Maintenancemen do the work of electricians, carpenters, riggers, machinists, pipewelders, pipe fitters, and lead burners.The powerhouse and maintenance employees are headed by a chiefengineer, under whom is a powerhouse engineer in charge of thepowerhouse, and a plant engineer with six to eight engineers assistinghim in the supervision of maintenance employees.Below these super-visors are foremen, whom both parties desire to exclude, and workingleaders, whom they desire to include.'There has been no previous collective bargaining history at thisplant to bear on the appropriateness of the proposed unit.2The Peti-tioner has not sought to organize the production employees at the jointplant nor is any labor organization seeking to represent them.Theproposed unit, however, is similar to the unit of maintenance employeesfound appropriate for employees at a plant of Rohm & Haas Com-pany,3 of whom the Employer is a subsidiary.Although the Bridesburg plant operations are integrated and aunit composed of production and maintenance employees workingthere for both concerns might be appropriate, nevertheless, the inainte-nance and powerhouse employees comprise a clearly identifiable andhomogeneous group such as we have previously held to constitute anappropriate unit'Moreover, no labor organization has attempted toorganize the employees on a broader basis.Under all the circum-stances, we are of the opinion that maintenance and powerhouse em-ployees listed on the Employer's pay roll may constitute a unit appro-priate for collective bargaining at this time.'Working leaders do not have supervisory authority within our definition of the term'InMatterof ResinousProducts and Chemical Company, Charles Lena g and Com-pany, Inc,50 N L R B 991, where a unit of "operators and helpers" was sorght by theIndependent Chemical Workers Organization, the Board dismissed the petition because theunit was inappropriate3Matter of Rohm if Maas Company,51 N L R B 1232 The Petitioner herein was there-after selected as collective bargaining representative by the maintenance employees4Matter of Wilhain R. Warner if Co , Inc,65 N L R B 1350 ;Matter of Rohm if BaasCompany,supra. 392DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Petitioner would include in the maintenance unit the locomotiveengineer, the crane man and helper, and a switchman.The Employerwould exclude them.Since these employees are production employees,working under the supervision of production foremen, we shall excludethe locomotive engineer, crane operator and helper, and the switchmenfrom the maintenance unit.We find that all maintenance and powerhouse employees listed onthe Employer's pay roll at the Bridesburg plant, including workingleaders, but excluding production and clerical employees, the locomo-tive engineer, the crane operator and helper, switchman, foremen, andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Chas. Lennig & Co., Inc., Philadel-phia, Pennsylvania, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among-the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byInternational Union of Operating Engineers, Local 541, for the pur-poses of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.